There is no evidence whatever that the defendant's agent did not call out, in the coach where Wilson was, the station, Smith's Turnout, which was his destination; on the contrary, the plaintiff introduced evidence of other passengers who heard the station called in other coaches. Wilson was not a passenger when he was killed, for the train had stopped at Ogden between twenty and forty-five minutes before, and he had left the car and proceeded, on his way towards home, several hundred yards up the track. Even if Wilson's station was not called, that negligence was not the proximate cause of his standing or lying on the track and being run *Page 25 
over at the next station. One or two of plaintiff's witnesses stated that they did not hear the train which probably ran over Wilson give the signal for Ogden station, but another testified positively that the signal was blown, and the engine was running with a brilliant electric headlight. The signal, the light, and the noise of the train were sufficient to warn even a licensee to get off the track if in his senses; and if the defendant was merely negligent, it was contributory negligence in the deceased not to get off the track on the approach of the train, or to lie on the track in such a condition that he would be heedless of its approach.
But contributory negligence is not a defense against wilfulness or wantonness. The duty of a locomotive engineer and a fireman to keep a vigilant lookout ahead, for the sake of passengers as well as those who may be helpless on the track, is urgent, and the failure to keep a lookout may be evidence of recklessness or wantonness. In this case, the night of the fatality was bright and the locomotive had a powerful electric headlight. There was evidence from which it might be inferred that Wilson was lying on the track asleep or drunk or that he was crossing the track on his way home, and that the place was one where persons were to be expected crossing the track. The evidence also tended to show that those in charge of the engine did not see Wilson at all, for the train did not slow up or stop. From all this the jury might infer that no lookout was kept and that this was a reckless disregard of the lives of those who might be on the track even as trespassers.Sentell v. So. Ry., 70 S.C. 183. The evidence warrants, also, a rejection of such an inference, but whether the inference should be accepted or rejected was a question for the jury.
MR. JUSTICE FRASER concurs. *Page 26